COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NOS. 2-09-159-CR
2-09-160-CR
 
LARRY D. CROWE JR.                                                          APPELLANT
                                                   V.
THE
STATE OF TEXAS                                                                STATE
                                               ----------
         FROM COUNTY CRIMINAL COURT NO. 1 OF
DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have
considered appellant=s AMotion
To Dismiss Appeal.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.[2]  See Tex. R. App. P. 42.2(a), 43.2(f).
PER CURIAM
 
PANEL: MCCOY, J.; CAYCE, C.J.; and MEIER, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: September 17, 2009




[1]See Tex. R. App. P. 47.4.


[2]Because we dismiss this
appeal, we deny appellant=s AMotion to Suspend Filings
of Reporter=s Record@ as moot.